Citation Nr: 1209818	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  06-18 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984 and from December 2003 to August 2004.  The Veteran served in the Army Reserve from October 1984 to December 1986 and from April 1991 to August 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In August 2008, the Veteran presented testimony at a personal hearing conducted at the Pittsburgh RO before Kathleen K. Gallagher who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In November 2008 and November 2010, the Board remanded for further development.  As the Board is granting the claim on appeal, there is no need to discuss whether the directives of the prior remands were substantially complied with as any error would be non-prejudicial to the Veteran.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

A review of the Veterans Appeals Control and Locator System (VACOLS) reveals that a Form 9 has been submitted with regard to the issues of entitlement to an increased rating for hemorrhoids, service connection for hypertension and cervical spine disability, a total rating based on individual unemployability (TDIU).  A Form 9 has also been submitted with regard to the claims for entitlement to service connection for diabetes mellitus and nerve damage to the left outer thigh.  The Veteran has requested a travel board hearing with regard to all issues.  However, the Form 9(s) with regard to these issues has not been associated with the claims file and these issues have not been certified to the Board.  Accordingly, these matters are not currently before the Board for consideration.  
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The competent and credible evidence reflects that the Veteran has experienced back pain on a continual basis since military service.


CONCLUSION OF LAW

A back disability incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for a back disability on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a back disability.  The Veteran contends that he has a back disability as the result of heavy lifting during service.  He asserts that he began to experience back pain on a regular basis in 1980 that has continued to the present time.

The service treatment records reflect that the Veteran's MOS was combat engineer.  May 1982 records contained the Veteran's reports of intermittently injuring his back from heavy lifting.  He complained of lower back pain for the past two years.  In June and October 1982, he continued to complain of back pain.  In April 1983, he complained of left sided low back pain after getting off a medical truck.  The diagnosis was upper lumbar and lower thoracic muscle spasm.  He also had an assessment of low back muscle strain.  The Veteran complained of low back pain for three weeks in May 1983.  In July 1983, he was noted to have facet syndrome.  Thus, there is evidence of back pain during the Veteran's first period of service.

The evidence reflects that the Veteran continued to serve in the Army Reserve in the 1980s and 1990s.  As a civilian, he worked in construction.  With regard to his second period of service that began in December 2003, it appears that only the Veteran's medical board separation records are available.  The February 2004 medical board report detailed the decision to separate the Veteran from service due to his polycystic kidney disease.  It was noted that the Veteran experienced some back pain that was presumably from the long-standing kidney stones.  In May 2004, the Veteran submitted a rebuttal to the findings of the formal hearing panel regarding his separation from service.  He asserted that the panel failed to consider whether the lower back pain that he experienced since 1982 was separate from his polycystic kidney disease.  The Veteran referenced a December 2003 radiographic view of the abdomen which showed lumbar levoscoliosis with associated DJD.  Therefore, although there are no findings related to the back during the Veteran's second period of service, there is evidence in the form of the Veteran's statements provided at the time of his separation that he continued to have back pain during his second period of service.

The Board observes that after the Veteran's separation from service in August 2004, he was involved in a motor vehicle accident (MVA) in March 2008.  The diagnoses were cervical strain/sprain, acute back pain, thoracic sprain/strain, complicated by lumbosacral subluxation complex L3 spondylolisthesis.  However, as indicated above, there is competent evidence that before the MVA, the Veteran experienced low back pain since the 1980s.

Pursuant to the November 2010 remand, the Veteran underwent a VA examination.  Following examination, the diagnoses were Grade 1, L3-L4 spondylolisthesis secondary to pars interarticularis defects, most likely congenital in origin with overlying chronic low back pain.  The examiner noted the Veteran's reports that his back pain symptoms began around the time of doing heavy bridge building in the 1980s.  The examiner stated that his symptoms never appeared to be anything more than some simple mechanical low back pain.  The examiner added that the L3-4 spondylolisthesis was most likely congenital in origin and would not be related to any incidents in service, any type of lifting, or even the MVA in 2008.  The examiner opined that the Veteran's current back pain and back issues are not likely related to an incident during his service in the 1980s or during the period between December 2003 and August 2004.  The more common situation is that the Veteran has chronic low back pain simply secondary to working as a laborer for the majority of his life.  The examiner reasoned that once anyone begins having low back pain and it goes beyond six months, it is highly unlikely, and research has showed almost completely unlikely, that they will never be rid of their disorder despite the fact that no etiology or causality of their back pain can ever truly be identified with any feel of certainty, and the examiner felt this applied to the Veteran.

With regard to the examiner's finding that the Veteran has a congenital back disability, the Board notes that congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985).  The VA General Counsel's opinion indicated that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.  

The examiner did not address whether the Veteran's congenital back disability is a disease or defect.  However, the Board concludes that there is sufficient evidence in this case to decide the claim and therefore a remand is not necessary to obtain another medical opinion as the available evidence is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  In this regard, the Board observes that although the examiner did not relate the Veteran's back pain to his military service, he did note that once someone has back pain more than six months, the disorder will not likely go away.  The evidence reflects that the Veteran began to experience back pain during his first period of service in the 1980s and has continued to experience back pain to the present.  Importantly, even if the examiner did not relate the back disability to a specific event that occurred during service, the evidence does indicate that it began during this time.  Moreover, the examiner did note that the Veteran has a congenital back disability with "overlying chronic low back pain."  Thus, the Board concludes that there is sufficient evidence to show that the Veteran had low back pain that began in approximately 1980 that has continued to the present time.  As such, service connection is granted.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for a back disability is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


